                                                                              SO ORDERED.


                                                                               Dated: June 5, 2019



   1
   2                                                                          Daniel P. Collins, Bankruptcy Judge
                                                                              _________________________________
   3
   4                              UNITED STATES BANKRUPTCY COURT

   5                                          DISTRICT OF ARIZONA

   6   In re                                                    )        Chapter 7 Proceedings
                                                                )
   7   MU WON and HYE WON,                                      )        Case No: 3:17-bk-01600-DPC
   8                                                            )
                         Debtors.                               )        ORDER RE HOMESTEAD
   9                                                            )        PROCEEDS
                                                                )
  10                                                            )        [NOT FOR PUBLICATION]
                                                                )
  11
  12            This matter came before the Court on June 4, 2019, at 10:00 a.m. for an evidentiary
  13   hearing on the Motion (“Motion”) to Compel Turnover of Estate Property (Admin. Dkt.
  14   No. 53) filed by the chapter 7 trustee, Lawrence J. Warfield (“Trustee”). The Trustee
  15   appeared through counsel. Despite notice provided to them, Mu Won and Hye Won
  16   (“Debtors”) failed to appear at the June 4 trial. Debtors are unrepresented.
  17            The Court has considered the Motion, the response filed by the Debtors at Admin.
  18   Dkt. No. 55 (wherein the Debtors acknowledged having spent $50,000 of the proceeds
  19   from the sale of this exempt homestead on the purchase of a mobile home), and the
  20   Trustee’s reply at Admin. Dkt. No. 57 along with the exhibits offered by the Trustee and
  21   admitted into evidence at the June 4 trial. The Court has also considered the oral
  22   arguments of Trustee’s counsel. 12
  23            The Trustee contends, that where proceeds from the sale of an exempt homestead
  24   are co-mingled with other funds, the Debtors lose their homestead exemption on all such
  25   1
         This ruling (the “Order”) constitutes this Court’s findings of fact and conclusions of law pursuant to Rule 7052 of
       the Rules of Bankruptcy Procedure.
  26   2
         This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157(b)(2)(B).

Case 3:17-bk-01600-DPC             Doc 70 Filed 06/05/19 Entered 06/05/19 15:50:34                            Desc
                                    Main Document Page 1 of 3
   1   sale proceeds. The Trustee cites In re Flatt, 2018 WL 5807078 (D.Ariz. 2018), In re

   2   Foreacre, 358 B.R. 384 (Bankr. D.Ariz. 2006), and In re Hassett, 2:14-bk-12106-BKM,

   3   for this proposition. A closer reading of these cases reveals, however, that in Flatt and

   4   Hassett, the debtors not only co-mingled their homestead sales proceeds, they also spent

   5   all of their homestead sale proceeds on non-homestead purchases.          The debtors in

   6   Foreacre so completely co-mingled and jumbled their homestead sale proceeds with other

   7   account funds that the court could not ascertain what remaining funds, if any, were

   8   traceable to the homestead sale proceeds. More applicable to this case is In re Smith, 515

   9   B.R. 755 (Bankr. D.Ariz. 2014) where this Court distinguished between homestead sale

  10   proceeds spent on acquiring a new homestead and expenditures made unrelated to

  11   acquiring a new homestead. The former were found exempt, the latter were not.

  12          The Court now finds that on December 14, 2018, net homestead proceeds of

  13   $73,709.15 from the sale of the Debtors’ homesteaded real property commonly known as

  14   11638 E. Park Lane, Parks, AZ (the “Property”) were deposited in Debtors’ Chase Bank

  15   account which then contained non-homestead proceeds.          $50,000 of the homestead

  16   proceeds were admittedly spent by the Debtors but they failed to supply any evidence that

  17   the $50,000 was spent on acquiring a new homestead property. Chase Bank statements

  18   admitted at trial demonstrate that, at least through January 22, 2019, an additional $8,368

  19   was spent by Debtors from their Chase account in which the homestead proceeds were co-

  20   mingled. Although there were funds in the Chase account before Debtors deposited their

  21   homestead proceeds and Debtors thereafter deposited additional funds in the co-mingled

  22   Chase account, this Court finds that all debits to this account after the deposit of the

  23   homestead proceeds must be subtracted from the homestead proceeds. Accordingly, the

  24   Court finds $58,368 of the $73,709.15 in homestead proceeds were spent on items other

  25   than acquiring a new homestead.

  26

Case 3:17-bk-01600-DPC       Doc 70 Filed 06/05/19 Entered 06/05/19 15:50:34           Desc
                              Main Document Page 2 of 3
   1              Based on the above and being mindful that courts are to liberally construe

   2   exemption issues in favor of the Debtors, 3 the Court now hereby

   3              ORDERS that the homestead exemption asserted by the Debtors in the sale

   4   proceeds from the sale of the Property has lapsed to the extent of $58,368 and the sum of

   5   $58,368 is no longer exempt. Within 30 days of this Order, the Debtors shall turn over to

   6   the Trustee the sum of $58,368 as such amount constitutes non-exempt property of this

   7   bankruptcy estate.

   8              DATED AND SIGNED ABOVE.

   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26   3
           See In re Tober, 688 F.3d 1160, 1163 (9th Cir. 2012); In re Gilbraith, 523 B.R. 198 (Bankr. D.Ariz. 2014).

Case 3:17-bk-01600-DPC               Doc 70 Filed 06/05/19 Entered 06/05/19 15:50:34                          Desc
                                      Main Document Page 3 of 3
